Justice SAYLOR
dissenting.
I agree with the City of Philadelphia’s central position distinguishing an eviden-tiary precept crafted by the Legislature relative to a specific administrative compensation scheme from interpretive principles that are more readily amenable to more generic application. As I would limit the application of the 52-week exception of Section 422 of the Workers’ Compensation Act to the setting in which it has been prescribed, I also agree with the City that the rule embodied in Walker v. UCBR, 27 Pa.Cmwlth. 522, 367 A.2d 366 (1976), pertained to the administrative proceedings in which Officer Hayes’ eligibility for injured-on-duty benefits were adjudicated.1 Since *155the City objected to the hearsay medical evidence before the administrative tribunal, the first prong of Walkér should control. See Walker, 27 Pa.Cmwlth. at 527, 367 A.2d at 370 (stating that “[hjearsay evidence, properly objected to, is not competent evidence to support a finding”).
Accordingly, I respectfully dissent, as I would reverse the Commonwealth Court’s order authorizing an award of benefits on the strength of the present record.

. As the majority notes, this Court has endorsed the application of the Walker rule in the administrative law setting, inter alia, in Rox Coal Co. v. WCAB (Snizaski), 570 Pa. 60, 75-76, 807 A.2d 906, 914-15 (2002).
Citing to Koppers Co. v. WCAB (Boyle), 113 Pa.Cmwlth. 161, 536 A.2d 509 (1988), overruled on other grounds, Bell v. WCAB (Gateway Coal Co.), 118 Pa.Cmwlth. 320, 545 A.2d 430 (1988), Officer Hayes argues that, notwithstanding Walker, hearsay evidence can be admitted over objection when supported by other competent evidence. The question presented in this case, however, is not whether the evidence can be considered in one fashion or another, but rather, whether it can fill the role of the sufficient competent evidence which is necessary to sustain an essential finding of an administrative tribunal. In this regard, prevailing law makes clear that, where medical testimony is required, its tender in hearsay form (and absent an available hearsay exception) is insufficient, even where there is corroboration from lay testimony. See Calcara v. WCAB (St. Joseph Hosp.), 706 A.2d 1286, 1288-89 (Pa.Cmwlth.1998); see also Kensington Mfr'g Co. v. WCAB (Walker), 780 A.2d 820, 823 (Pa.Cmwlth.2001) (“The Calcara court made clear that corroboration [of hearsay medical evidence] by the testimony of the claimant or another untrained lay witness is insufficient.”). Moreover, the line of cases relied upon in the Koppers decision has been expressly limited by the Commonwealth Court in light of its decision in Walker. See Benson v. WCAB (Haveiford State Hosp.), 668 A.2d 244, 248 n. 8 (Pa.Cmwlth.1995) ("To the extent that any of the cases relied upon by *155Employer might suggest that objected to hearsay could be used as substantive evidence in an administrative proceeding, the Walker line of cases has clearly established that the use of hearsay evidence is strictly limited to cases where there is both corroborating evidence and where no objection was made on the record.”).